DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 2 and 5-17 are pending. Claims 1, 5, 6 and 10-12 have been amended. Claims 3 and 4 have been canceled.  Claims 14-17 remain withdrawn. 
Applicant’s arguments, filed 04/04/2022, with respect to 112 rejection have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 
Applicant's arguments filed 04/04/2022, with respect to rejection under 35 UCS 101 have been fully considered but they are not persuasive. See response arguments below.
Applicant's arguments filed 04/04/2022, with respect to rejection under 35 UCS 103 have been fully considered but they are not persuasive. See response arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
Claims 1, 2 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a controller configured to control to selectively discharge a hydrogen gas or oxygen gas upon receiving a measurement value of a sensor, to control to selectively supply electrolytic water to the electrolytic cells from the electrolytic water tank, and to selectively control a current direction of the electric power. This judicial exception is not integrated into a practical application because the recited controller is merely configured to discharge hydrogen or oxygen gas upon receiving data from sensors and to control current of the electric power, which amounts to nothing more than sending and receiving data in a conventional way. Furthermore, the claimed controller can be a human, since all functions (reading data from sensors and operating valves for discharging a gas) can be performed by a human. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the controller is not required to perform any particular action or sequence in order to achieve certain result. The claimed controller is recited at a high level of generality and the claims do not provide any guidance as to how the programming (configuration) of the controller would tie the functions together into a specific relationship of the inventive concept. 

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5, 6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothschild et al. (US 2017/0306510 A1).
Considering claim 1, Rothschild discloses a water electrolysis system comprising: 	a pair of separate electrolytic cells configured to accommodate electrolytic water supplied from an electrolytic water tank and connected to a hydrogen tank and an oxygen tank (Fig. 8 and [0151]); 	a pair of active electrodes including a cathode and an anode, the cathode and the anode being accommodated in the pair of electrolytic cells and connected to electric power by an active electrode lead to electrolyze electrolytic water to produce hydrogen and oxygen ([0006] and Fig. 9A), respectively; 	auxiliary electrodes respectively accommodated in the pair of electrolytic cells and connected to each other by an auxiliary electrode lead to provide electrons to the separated electrolytic cells or receive electrons therefrom (Fig. 9A); 	a plurality of sensors configured to measure pressure of hydrogen or oxygen generated in the electrolytic cells [0154].	With respect to the claimed controller configured to control to selectively discharge a hydrogen gas or oxygen gas upon receiving a measurement value of a sensor, to control to selectively supply electrolytic water to the electrolytic cells from the electrolytic water tank, and to selectively control a current direction of the electric power, Rothschild discloses a method of applying voltage [0033] and collecting oxygen and hydrogen [0035] as well as sensors for monitoring gas pressure [0274], and all these functions can be performed manually. Therefore a human would be capable of performing the function of discharging a gas upon receiving a measurement of a sensor, as well as all the functions disclosed by Rothschild.
Rothschild discloses a hydrogen pipe and an oxygen pipe connected to each electrolytic cell (40 and 80, Fig. 1) to form a flow path allowing a hydrogen or oxygen gas generated in the active electrodes to be discharged to a hydrogen tank or an oxygen tank and having a hydrogen gas valve (switching valve) or oxygen gas valve (switching valve), respectively, positioned at an inlet for discharging a gas from the electrolytic cell to open and close the flow path [0151]. It can be seen in Fig. 22A that each pipe marked H2 out and O2 out are connected to the cell via a switching valve, used for releasing either hydrogen gas or oxygen gas. 
Rothschild does not explicitly disclose a plurality of sensors configured to measure an electrolytic water capacity of the electrolytic cells.
However, Rothschild discloses the electrochemical unit can be configured to measure any parameter pertaining to the operation and/or state of system [0274].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor capable of measuring electrolytic water capacity, because water is consumed in the process of electrolysis, therefore having a state of the water level in the cell would be readily obvious to monitored in order to have adequate water level with respect to the size of the electrodes in order to maintain the maximum contact area between the electrode and the electrolytic water. 

    PNG
    media_image1.png
    382
    617
    media_image1.png
    Greyscale

Considering claim 2, Rothschild discloses the sensor includes a pressure sensor configured to measure a pressure of hydrogen or oxygen generated in each electrolytic cell and an electrolytic water sensor configured to measure an electrolytic water capacity, as discussed above.
With respect to the pressure sensor and the electrolytic water sensor being positioned on the electrolytic cells, respectively, one of ordinary sill in the art would have a basic knowledge as to the location of the sensors being mounted onto the electrolytic cells. 

Considering claim 5, Rothschild discloses the pipe is configured as a single pipe connected to the electrolytic cells and having a branching point connected to the hydrogen tank or the oxygen tank, and a three-way valve is positioned at the branching point ([0270], Fig. 22A).

Considering claim 6, the controller in the electrolysis system of Rothschild will be capable to control to open the oxygen valve of the electrolytic water accommodating the anode and open the hydrogen valve of the electrolytic water accommodating the cathode to store a gas in the oxygen tank and the hydrogen tank, when a pressure of a gas measured by the pressure sensor reaches a predetermined gas discharge pressure [0269].

Considering claim 8, Rothschild discloses the controller controls to supply electrolytic water to the electrolytic cell to entirely discharge a remaining gas, when the gas generated in the electrolytic water is discharged and a pressure of the gas measured by the pressure sensor is equal to or lower than a predetermined electrolytic water replenishment pressure (inherently) [0408]. 

Considering claim 9, Rothschild does not disclose the electrolytic water replenishment pressure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refill the electrolytic water at low pressure in order to not apply stress onto the electrodes. The force of flow at high pressure could be damaging to the electrolytic cell. 

Considering claim 12, with respect to the limitation reciting the pair of electrolytic cells are continuously provided in plurality and operated by the same controller, multiplicity of systems of electrolytic cells would have been obvious to one of ordinary skill in the art in order to increase hydrogen production. 

Considering claim 13, the phrase does not require any particular aqueous solution, because the term “may be a NaOH or KOH aqueous solution” renders the limitation merely optional. However, Rothschild discloses NaOH or KOH aqueous solution [0119].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. as applied to claim 6 above, and further in view of Zdansky (US 2,695,874).
Considering claim 7, Rothschild is silent as to the predetermined discharge pressure.
However, Zdansky teaches that working pressure of an electrolytic gas is 25 to 50 atmospheres gauge (col. 1, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined pressure will be more than 20 bar, because Zdansky teaches that working pressure of an electrolytic gas is 25 to 50 atmospheres gauge (about 25-50 bar). Therefore the predetermined pressure for discharging the gas would be more than 20 bar since it has to be equal or more than working pressure of the electrolytic process.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. as applied to claim 9 above, and further in view of Chappelle (US 4,379,043).
Considering claim 10, Rothschild does not disclose the controller controls to open an electrolytic water valve when a capacity of the electrolytic water measured by the electrolytic water sensor is less than or equal to a predetermined capacity, and controls to close the electrolytic water valve when the predetermined capacity is reached.
However, Chappelle discloses electrolytic apparatus capable of detecting the level of water within the apparatus, and capable of regulating the level of water in the apparatus in response to the level detected (col. 2, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to control water level in order to maintain water level at or above predetermined water capacity as disclosed by Chappelle, because the electrolysis uses water and one would want to maintain the water level for continuous electrolysis. 

Considering claim 11, in Rothschild as modified by Chappelle when the electrolytic water reaches a predetermined capacity, the controller controls to close both the gas valve and the electrolytic water valve and to apply a current by changing a direction of a current applied from the electric power, and as the direction of the current is reversed, the cathode is changed into the anode and the anode is changed into the cathode and an operation of the system is circulated ([0081] and [0408]).

Response to Arguments
Applicant's arguments filed 04/04/2022, with respect to rejection under 35 UCS 101 have been fully considered but they are not persuasive. 
With respect to 101 rejection, Applicant argues that the claimed invention provides an improvement to the technology of water electrolysis by applying an abstract idea in a meaningful way, because claim 1 recites the processor is configured to discharge a hydrogen gas or oxygen gas upon receiving a measurement value from a sensor and control a current direction of the electric power. This argument is not persuasive, because the claimed limitation of a controller merely amounts to sending and receiving signals from sensors and electric power supply in a conventional way. The controller does not affect the claimed system in any meaningful way, because the limitations only require the controller to be capable of sending and receiving signals in a generic way. The controller is not required to perform any particular action or sequence in order to achieve certain result. Furthermore, such functionality can be performed manually by reading data from sensors and adjusting the current direction.
With respect to arguments to 103 rejections, Applicant argues that Rothschild fails to disclose that both a hydrogen pipe and an oxygen pipe are provided in each electrolytic cell, and Rothschild merely discloses that either hydrogen or oxygen can be discharged through one gas outlet provided in each electrolytic cell. This argument is not persuasive because Rothschild discloses both hydrogen and oxygen pipes connected to the cells and the claim does not require multiple outlets, but merely an inlet for discharging hydrogen and an inlet for discharging oxygen and the inlet of Rothschild does just that.
Furthermore, Applicant argues that one gas outlet needs to be connected to both the hydrogen tank and the oxygen tank, which causes the disadvantageous effect that the hydrogen and the oxygen can be mixed with each other. This argument is not persuasive, because the cited paragraphs recites the above advantages are due to having separate electrolytic cells not due to having separate gas outlets (claimed inlets). Furthermore, Rothschild also teaches that “Separation of the HER and OER reduces contamination of the obtained gas, reduces and even nullifies a hazardous contact between the obtained hydrogen and oxygen gases, and avoids the use of expensive and/or readily degradable membranes to separate the gases.” [0097].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794